IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 99-40853
                           Summary Calender
                        _____________________


           CURTIS RAY WOLF

                                              Plaintiff-Appellant

           v.

           NIVIA S ENGLISH, Correctional Officer, Bradshaw State
           Jail; JACK KYLE, Assistant Warden, Bradshaw State Jail;
           MANAGEMENT TRAINING CORP (MTC); TEXAS COMMISSION ON
           JAIL STANDARDS

                                              Defendants-Appellees

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                          No. 6:99-CV-187
_________________________________________________________________

                             April 28, 2000

Before KING, Chief Judge, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*


      Plaintiff-Appellant Curtis Ray Wolf, Texas prisoner #783386,

appeals from the judgment of the district court dismissing his

complaint with prejudice.     We AFFIRM.

      Wolf brought this 42 U.S.C. § 1983 action against

Defendants-Appellees Nivia English, Jack Kyle, Management


  *
   Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Training Corporation, and the Texas Commission on Jail Standards

(collectively, the “Appellees”), alleging that English, as a

correctional officer at Bradshaw State Jail, violated his civil

rights by denying him access to the courts.   His complaint

alleged that the remaining Appellees were liable because they

failed to adequately train and supervise English.   Wolf was

granted permission to proceed in forma pauperis, and the matter

was referred to a United States Magistrate Judge.   The magistrate

judge found that Wolf’s original complaint was conclusory and

vague.   Rather than dismiss the case, the magistrate judge

ordered Wolfe to file an amended complaint.   Wolf complied.

     Wolf’s complaints state that he had been assisting a number

of fellow inmates on various legal matters.   He claims that on

December 14, 1998, he asked English to bring him some boxes that

contained legal documents connected to this work.   In his amended

complaint, Wolf explained that the papers actually belonged to

other inmates, and that, at the time of the incident, he was not

pursuing any claims of his own.   Wolf alleges that English

returned with a portion, but not all, of the requested documents.

Wolf contends that English took or destroyed the remaining

documents.   Wolf argues that English’s actions violated his civil

rights by denying him access to the courts.

     The magistrate judge found that Wolf’s right of access to

the courts was not violated because the missing documents

belonged to other inmates.   As a result, the magistrate judge

recommended that Wolf’s claims be dismissed pursuant to 28 U.S.C.


                                  2
§§ 1915(e)(2)(B)(i) and (ii).1    Wolf subsequently entered

objections to the magistrate judge’s recommendations.      The

district court, however, overruled these objections, adopted the

magistrate’s report, and entered judgment dismissing Wolf’s

complaint.

      We review a dismissal pursuant to § 1915(e)(2)(B)(i) for an

abuse of discretion.     See Black v. Warren, 134 F.3d 732, 734 (5th

Cir. 1998) (per curiam).     Dismissal pursuant to

§ 1915(e)(2)(B)(ii) is reviewed de novo.     See id.    Upon review of

the record, we find that the district court neither erred nor

abused its discretion.

      On appeal, Wolf first argues that his “constitutional right

to a jury trial” was violated because he never consented to

having his case tried before a magistrate judge.       This argument

misses the mark.   Wolf’s case was not tried before a magistrate

judge.   Rather, the magistrate judge made a report and

recommendation to the district judge, who reviewed the matter de

novo prior to entering judgment.

      We agree with the district court that Wolf fails to state a

non-frivolous claim.   Prisoners have a constitutionally protected

right of access to the courts.     See Lewis v. Casey, 518 U.S. 343,

350 (1996) (citing Bounds v. Smith, 430 U.S. 817, 821 (1977)).



  1
    Under 28 U.S.C. § 1915(e)(2)(B)(i), a complaint brought in
forma pauperis may be dismissed if the claim is frivolous or
malicious. Under § 1915(e)(2)(B)(ii), the court may dismiss an
in forma pauperis complaint if it fails to state a claim on which
relief may be granted.

                                   3
This right includes the right to prepare and transmit necessary

legal documents to a court.    See Brewer v. Wilkinson, 3 F.3d 816,

821 (5th Cir. 1993).   However, a prisoner asserting a denial-of-

access claim must show that the action complained of resulted in

actual injury, i.e., that the action somehow “hindered [the

prisoner’s] efforts to pursue a legal claim.”    Lewis, 518 U.S. at

351.

       Wolf cannot demonstrate that his civil rights were violated

as a result of English’s actions.2    While the loss of the legal

documents may have affected the prisoners to whom the documents

belonged, the loss did not impair Wolf’s ability to pursue a

legal claim of his own.3   Any denial-of-access claims arising

from English’s actions must be brought by the prisoners whose

documents were lost, not Wolf.

       The district court did not err in finding that Wolf’s


  2
     Wolf’s amended complaint also alleged that he suffered
emotional distress and defamation of character as a result of
English’s actions. “Section 1983 imposes liability for
violations of rights protected by the Constitution, not for
violations of duties of care arising out of tort law.” Baker v.
McCollan, 443 U.S. 137, 146 (1979). Wolf does not have a
constitutional right to be free from defamation and emotional
distress, and therefore he can not assert a claim for such
damages under § 1983. See Kerr v. Lyford, 171 F.3d 330, 339 (5th
Cir. 1999) (noting that defamation “is not a constitutional
tort”); Shinn v. College Station Indep. Sch. Dist., 96 F.3d 783,
786 (5th Cir. 1996) (per curiam) (stating that “[t]here is no
constitutional right to be free from emotional distress”).
  3
     In his brief, Wolf claims that he “could have presented
evidence” demonstrating that he was denied access to the courts.
He fails, however, to either state the nature of this evidence or
set forth any specific facts supporting his claim. Such a
conclusory allegation, standing alone, is insufficient to support
a claim. See Baker v. Putnal, 75 F.3d 190, 195 (5th Cir. 1996).

                                  4
complaint fails to state a claim, nor did it abuse its discretion

in finding the complaint frivolous.   Therefore, we AFFIRM.




                                5